Detailed Action
The following is a non-final rejection made in response to claims received on May 7th 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, it was unclear what structural shape the Applicant is referring to by way of the limitation directed to “one or more geometries configured to reduce a radar reflectivity of the multi-mission munition adapter.” The limitation appears to be an attempt to broadly capture a plurality of varying shapes, the bounds of which are currently limitless since the scope provides no guidance with regards to what types of actual geometries it is referring to. One of ordinary skill in the art would not be readily able to discern what types of geometries the claim is attempting to capture as part of its scope. Similarly, claims 3 and 4 are indefinite since there is no reliable basis to discern what types of coatings and materials the Applicant considers to reduce radar reflectivity of the claimed adapter. 
Being as that the limitation results in an undefined invention, it cannot be determined whether the prior art anticipates whatever the Applicant is seeking to claim. Further consideration on the merits will be provided in the event the claims are amended to be in compliance with this section.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The claims cited in this section are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub. No. 2010/0326264 (hereinafter referred to as “ROEMERMAN”).
Regarding claim 1, Roemerman teaches a multi-mission munition adapter comprising: a main body (see ‘carriage store equipment’ module attached to parent rack system in Fig. 17); a first weapon attachment fitting on a left side of the main body, a second weapon attachment fitting on a right side of the main body, and a third weapon attachment fitting on a bottom side of the main body (Fig. 19 teaches an embodiment for the rack components whereby they may be in the form of triple ejector racks having attachment fittings on the left, right, and bottom side of the body), wherein at least two of the first weapon attachment fitting, the second weapon attachment fitting, and the third weapon attachment fitting are configured to receive weapons launchers for different types of weapons (para. [0059] states that a plurality of weapons are applicable to the invention, including smart weapons such as the MK-76 and BDU-33); and a smart weapons interface connector, configured to be connected to a weapons launcher, located on the main body (see ‘CSSI’ and ‘MSI’ nodes in Fig. 17).
Regarding claim 5, Roemerman teaches that the smart weapons interface connector is configured to receive a break-away connector (para. [0099] teaches the applicability of a type-one, i.e. an umbilical cable, connector; type-one connectors are considered to be a type of “break-away” connector).
Regarding claim 6, Roemerman teaches one or more aircraft suspension lugs attached to the main body, wherein the main body is configured to be attached, via the one or more aircraft suspension lugs, to one or more aircraft hardpoints (see Fig. 19).
Regarding claim 8, Roemerman teaches at least one electrical connector on the main body, wherein the at least one electrical connector is on a top side of the main body (see CSI connection point in Fig. 17).
Regarding claims 14 and 181, Roemerman teaches swaybracing, on a top side of the main body, configured to stabilize the multi-mission munition adapter during flight (see para. [0102] and Figs. 19-20).

Allowable Subject Matter
Claim 7, 9-13, 15-17, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art is considered to fail to teach2: the suspension lug specifically sized to hold a weight of at least six tons (i.e. twelve thousand pounds), the bomb rack ejector unit attached to the third weapon attachment fitting that includes an electrical connector interface on the bottom side of the main body, the pair of missile launchers attached to the first and second weapon attachment fittings stationed on the left and right side of the main body, the smart weapons interface connector configured to be connected to a BRU-series ejector unit rack, the bail bar assembly on the bottom side of the main body configured to provide a mechanical restrain to the connector cable, the first weapons launcher being positioned so that its center of gravity is centered along the main body, or the smart weapons interface connector located on the bottom side of the main body.

Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. In accordance with current USPTO policy, this form must be submitted on the record prior to internet communications being authorized. A written statement by the Applicant authorizing internet communications on the record is not sufficient. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641

	


    
        
            
        
            
        
            
        
            
    

    
        1 Claim 18 is considered to reflect the subject matter of claim 1 combined with that of claim 14.
        2 The claims are considered to be allowable based on the specific language used to define the limitations of the claims, these limitations are being subsequently paraphrased and the language used in this section should not be relied upon for patentability.